DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 5,152,627) in view of Daumal Castellon (US 8,215,200).
	With respect to claim 1, Arnold discloses a telescopic structure including: an outer tube (3) having a central axis (10); an inner tube (4) arranged in the outer tube and movable in the outer tube in an axial direction of the central axis; and an interface structure provided between an inner circumferential surface of the outer tube and an outer circumferential surface of the inner tube (Fig 2), wherein the interface structure includes a sleeve (5), a wedge (8, 9) and a biasing member (11), wherein the sleeve is arranged between the inner circumferential surface of the outer tube and the outer circumferential surface of the inner tube (Figs 2-3), wherein the sleeve includes: at least one contact surface (Figs 2-4) configured to come into contact with a second tube that is the other of the outer tube and the inner tube; and a wedge mating surface configured to be mated with the wedge (Figs 2-4), wherein the wedge is arranged between the first tube and the sleeve and is mated with the wedge mating surface of the sleeve (Figs 2-4), and wherein the biasing member biases the wedge so as to engage the wedge between the first tube and the sleeve while allowing the sleeve and the second tube to slide on each other (column 3, lines 25-30). Arnold discloses that the sleeve can be formed of metal or plastic and is cast or molded onto the inner tube (column 3, lines 12-20), but Arnold does not disclose at least one fixing portion fixed to a first tube that is one of the outer tube and the inner tube.  Daumal Castellon, however, disclose a similar sleeve that is formed of metal or plastic that can be clamped on an inner tube by means of protrusion-like deformations or be injection-molded.  Therefore, it would have 
	With respect to claim 2, wherein the wedge has an displacement prevention structure configured to prevent an axial displacement from the wedge mating surface (Fig 4).
	With respect to claim 3, wherein the biasing member is configured to bias the wedge in (i) the axial direction, (ii) a circumferential direction of the first tube (Figs 2-3), or (iii) an oblique direction having a direction component of the axial direction and a direction component of the circumferential direction.
	With respect to claim 4, wherein the wedge mating surface and the contact surface are arranged at the same position in the axial direction and the circumferential direction of the first tube (Figs 2-4).
	With respect to claim 5, wherein at the same position, the first tube, the wedge, the sleeve and the second tube overlap each other without a gap (Figs 2-3).
	With respect to claim 6, the combination of Arnold and Daumal Castellon discloses the claimed invention as discussed above but does not disclose wherein a plurality of the contact surfaces are arranged at different positions in the axial direction and are raised from a periphery of the sleeve to come into contact with the second tube. Daumal Castellon discloses a plurality of raised contact surfaces (8) on the periphery of the sleeve (Fig 2). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Arnold in view of the teachings of Daumal Castellon to have raised contact surfaces in order to achieve the desired resistance to the relative axial movement of the inner and outer tubes (column 3, lines 62-65 – column 4, lines 1-5)
	With respect to claims 7 and 8, the sleeve is made of a flexible material such as plastic (claim 10).
	With respect to claim 9, wherein the biasing member is a spring (claim 1).
	With respect to claim 10, the telescopic structure discussed above is part of a steering column assembly having a steering shaft and wheel (Background/Summary).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        11/15/2021